per curiam:
Por entender que la negligencia inexcusable del Estado menoscabó indebidamente el debido procedi-miento de ley de la peticionaria al ponerla en un estado de indefensión, revocamos la resolución emitida por el Tribunal de Circuito de Apelaciones.
I
El 2 de julio de 1996, la Sra. Carmen Esquilín Maído-nado (en adelante Esquilín o peticionaria) fue denunciada en ausencia por el delito de asesinato en primer grado (Art. 83 del Código Penal, 33 L.P.R.A. see. 4002), por hechos ale-gadamente ocurridos el 30 de diciembre de 1989. La razón por la cual el Estado tardó seis años y medio para denun-ciar a la peticionaria fue la colocación equívoca del expe-diente en los archivos de casos terminados. No fue hasta que una agente preguntó por el caso que el Estado se pre-ocupó por conseguir el expediente.
Una vez radicada la denuncia, y pautada para cele-brarse la vista preliminar, la peticionaria presentó una mo-ción de desestimación basándose en que le habían violado su derecho a un debido proceso de ley. En ésta se alegó que la dilación provocada por la negligencia del Estado le pro-dujo a la peticionaria un estado de indefensión.
El 8 de octubre de 1996, el tribunal de instancia celebró una vista evidenciaría para determinar la procedencia de la desestimación solicitada. Denegó la petición el 12 de di*261ciembre de 1996. Inconforme, la peticionaria acudió al Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) para revisar la resolución del tribunal de instan-cia y, a través de una solicitud de auxilio de jurisdicción, para que se paralizara la celebración de una vista preliminar. El Tribunal de Circuito denegó el recurso soli-citado en aquella etapa del procedimiento(1)
Dos semanas antes del día señalado para el juicio, Es-quilín presentó ante el tribunal de instancia otra moción de desestimación aludiendo nuevamente a una violación al debido procedimiento de ley. Ésta fue declarada con lugar y se desestimó el caso.
El Ministerio Público acudió al Tribunal de Circuito y éste revocó el dictamen. Resolvió que la dilación por parte del Estado para presentar la acusación contra Esquilín no provocó en ésta un estado de indefensión, ni perjudicó la preparación de la defensa. Inconforme, Esquilín acudió ante nos señalando el siguiente error:
Erró el Honorable Tribunal de Circuito de Apelaciones al de-terminar que la peticionaria no presentó prueba que estable-ciera que la demora del Estado en someter el caso en su contra la situó en un estado de indefensión, ni que la preparación de su defensa se haya visto perjudicada por ello.
El error señalado se cometió. Veamos.
*262rH HH
Para que se active la protección que ofrece el debido proceso de ley en su vertiente procesal, tiene que existir un interés individual de libertad o propiedad. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265 (1987); U. Ind. Emp. A.E.P. v. A.E.P., 146 D.P.R. 611 (1998). Una vez se cumpla con la existencia de un interés propietario o de libertad, es preciso determinar cuál es el procedimiento exigido. Rivera Santiago v. Srio. de Hacienda, supra; U. Ind. Emp. A.E.P. v. A.E.P., supra. Si bien la característica medular es que el procedimiento debe ser justo, a través de la jurisprudencia normativa se han identificado componentes básicos del debido procedimiento de ley, tales como una notificación adecuada y la oportunidad de ser oído y de defenderse. U. Ind. Emp. A.E.P. v. A.E.P., supra.
En la esfera penal se ha extendido la aplicación de los componentes básicos del debido proceso de ley a las actuaciones del Estado antes del arresto o inicio de la acción penal.
Dentro de los componentes básicos del debido proceso de ley en su vertiente procesal penal, hemos expresado que, de ordinario, el único término que “obliga” al Estado a actuar es el término prescriptivo que el ordenamiento señala para los delitos. Ciertamente, el Estado no está en la obligación de radicar el caso ante el foro judicial hasta que no haya completado la investigación del mismo. Lo antes dicho no significa que el Estado, estando en posición de someter los casos,(2) innecesariamente se “cruce de *263brazos” durante años, situando a la persona, cuyo interés de libertad esté enjuego, en un estado de indefensión. Esta dilación injustificada puede constituir una violación al de-bido proceso de ley. Pueblo v. Santiago, 139 D.P.R. 869 (1996). La existencia de perjuicio por la dilación del Estado es generalmente necesaria pero no suficiente en sí para sostener una alegación de violación al debido proceso de ley. United States v. Lovasco, 431 U.S. 783, 790 (1976).(3)
Para ayudar en el análisis de si se violó o no el debido procedimiento de ley en un caso específico, debemos deter-minar que la dilación del Estado provocó un estado de in-defensión y estudiar las razones por las cuales el Estado demoró lo que demoró. Este último componente del análi-sis no pretende inmiscuirse con la estrategia del Estado en someter cargos.(4)
Para que exista violación al debido proceso de ley, debe concluirse que el interés en no peijudicar la defensa del acusado y su derecho a un juicio justo e imparcial se sobrepone en las circunstancias específicas que presente el caso en cuanto al interés del Gobierno en la dilación resultante. Pueblo v. Padilla Arroyo, 104 D.P.R. 103, 107 (1975). En otras palabras, para que proceda un dictamen de violación al debido proceso de ley de la persona antes de su denuncia, (1) ésta debe demostrar que la dilación le causó un estado de indefensión, y (2) que la razón que tuvo el Estado para tal dilación no está razonablemente justificada más allá de la liberalidad con que se debe analizar el proceso investigativo.(5)
*264A la luz de estos parámetros, veamos, entonces, si la razón que tuvo el Estado para dejar transcurrir el periodo de seis años y medio desde que ocurrieron los hechos ale-gados hasta la radicación de la denuncia es justificable-mente razonable dentro de las circunstancias del caso de autos. Veamos también si la dilación antes mencionada perjudicó a la peticionaria de manera que se haga patente la violación a su debido proceso de ley. En otras palabras, si tal dilación le provocó un estado de indefensión.
r-H HH HH
Para demostrar que la dilación del Estado en radicar la acusación le ha causado perjuicio a la acusada, ésta tiene que presentar prueba que señale que la dilación le ha provocado un estado de indefensión. La cantidad de prueba requerida es el de preponderancia de evidencia. Pueblo v. Soto Zaragoza, 94 D.P.R. 350, 353 (1967). Entre otras, se puede considerar como prueba fehaciente del perjuicio causado por la dilación la incapacidad del acusado o de los testigos para recordar las circunstancias particulares del día de los alegados hechos delictivos. Véase Pueblo v. Padilla Arroyo, supra, pág. 108. También se puede to-mar en consideración la no disponibilidad, por haber pasado tanto tiempo, de testigos que hubiesen podido declarar a favor de la acusada pero que ya se desconoce genuinamente su paradero. Pueblo v. Santiago, supra, págs. 875-876.
Luego que la acusada cumpla con este peso de prueba, si quiere prevalecer, el Estado debe demostrar que el alegado perjuicio de indefensión no ocurrió o que su di*265lación no fue intencional u opresiva. Véase Pueblo v. Rivera Tirado, 117 D.P.R. 419, 433 (1986).(6)
En el caso de autos, la peticionaria trajo prueba para demostrar la inhabilidad, por causa de muerte, de conseguir testigos potenciales. El agente técnico de fotos y huellas de la escena del crimen falleció (véase pág. 22 de la vista evidenciaría de 8 de noviembre de 1996 del caso de autos (en adelante vista evidenciaría)). La persona, el agente Elias Jiménez, a quien le asignaron la investigación del caso originalmente está muerta (véanse págs. 26 y 27 de la vista evidenciaría). La persona que diligenció el arresto la noche de los hechos también está muerta (véase pág. 30 de la vista evidenciaría). Demostró también la peticionaria la inaccesibilidad de la persona que la estaba acompañando al momento de su arresto la noche en que ocurrieron los alegados hechos delictivos (véase pág. 40 de la vista evidenciaría).(7) Esta prueba demostró que hubo un menoscabo sustancial en la habilidad de la defensa *266para poder presentar su caso y sitúa a la peticionaria en un estado de indefensión.
Este estado de indefensión, por sí solo, no prueba que hubo violación al debido procedimiento de ley de la Sra. Carmen Esquilín. Hay que analizar ahora las circunstan-cias particulares del caso y si la actuación dilatoria del Estado es razonablemente justificable.
La dilación por parte del Estado se debió a que el caso se archivó erróneamente en la oficina de casos archivados. No fue sino hasta que la agente Claribel Rivera solicitó el ex-pediente que el Ministerio Público realizó la búsqueda del mismo, seis años y medio después de los alegados hechos. La dilación no tenía nada que ver con el proceso investiga-tivo del Estado; ésta fue provocada por no tener un sistema adecuado y efectivo de seguimiento que le permitiera de-tectar cualquier anomalía en el trámite que se estaba si-guiendo en el caso. Esto constituye una negligencia inexcusable para el debido procedimiento de ley. No se trata de un caso, como argumenta el Ministerio Público en su ale-gato, donde existe amenaza de desplomar el ordenamiento procesal penal en cuanto a la discreción del Estado de si procede o no acusar, cuándo acusar, y por qué delito acusar. Aquí simplemente no hay discreción investigativa del Es-tado porque no tenían idea de la existencia del caso. La tardanza fue innecesariamente opresiva.
Más aún, no estamos ante un caso en que el Ministerio Público se veía impedido de radicar la denuncia por alguna dificultad que razonablemente hubiese paralizado la inves-tigación del caso. Por el contrario, el Ministerio Público tenía disponible el protocolo de autopsia desde el 13 de febrero de 1990, el informe balístico desde el 29 de marzo de 1990 y, desde 1990, el croquis de la escena y los infor-mes de delito y arresto. Toda la evidencia presentada por el Ministerio Público al momento de la denuncia en 1996 es-taba disponible en marzo de 1990. *267La tardanza fue producida por la negligencia inexcusable del Ministerio Público, quien debe llevar a cabo un diligente manejo administrativo de los expedientes, especial-mente cuando está en juego la libertad de una persona. Dicha negligencia, considerando las circunstancias parti-culares de este caso, puso a la peticionaria en un estado de indefensión. Sólo tendría accesible el recuerdo de su ver-sión de los hechos ocurridos aquella noche, ya que el que la acompañaba está desaparecido, dos de los agentes que la arrestaron han muerto, y el agente que estudió la escena del crimen (técnico de fotos y huellas) también falleció.
Por los fundamentos antes expuestos, revocamos la de-terminación del Tribunal de Circuito. Se ordena el archivo y sobreseimiento del cargo contra la peticionaria por la in-fracción al Art. 83 del Código Penal.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Asociado Señor Corrada Del Río concurrió. El Juez Asociado Señor Rivera Pérez no intervino.

 El caso ha tenido un trámite procesal un poco accidentado. Una vez el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito) declaró no ha lugar la moción de la peticionaria, arguyendo violación al debido proceso de ley, se celebró la vista preliminar ante el tribunal de instancia y éste determinó causa probable para acusar por el delito de asesinato en primer grado. La defensa de la Sra. Carmen Esquilín Maldonado (en adelante Esquilín o peticionaria) solicitó la desestimación de la acusación por ese delito. Dicho tribunal accedió a la solicitud y emitió una resolución nunc pro tunc, determinando causa probable para acusar por el delito de homicidio (Art. 85 del Código Penal, 33 L.P.R.A. sec. 4004).
El Procurador General acudió al Tribunal de Circuito impugnando la resolución de instancia. Éste dejó sin efecto la resolución impugnada, reinstaló la acusación por el delito de asesinato en primer grado y devolvió el caso a instancia para que conti-núen los procedimientos. Esquilín presentó un recurso de certiorari ante nos, que fue denegado el 5 de junio de 1998. Véase Pueblo v. Esquilín Maldonado, CC-98-376.
Ya señalado el juicio, Esquilín presentó en 1998 ante el Tribunal de Circuito un recurso aduciendo violación a su debido proceso de ley. La defensa pretendía obtener


 El “estar en posición de someter el caso” no significa que se tenga prueba suficiente para probar todos los elementos del delito (causa probable), sino que el Ministerio se sienta en posición de probar el caso más allá de toda duda razonable. De ninguna manera esa frase se debe interpretar como que el Estado tenga que precipitar el proceso investigativo para que no se violente el debido proceso de ley. Véase United States v. Lovasco, 431 U.S. 783, 791 (1976).


 En el ámbito local, hemos determinado que el perjuicio alegado debe demos-trar “estado de indefensión”, no sólo cualquier perjuicio. Véase Pueblo v. Santiago, 139 D.P.R. 869 (1996).


 "... [T]he Due Process Clause does not permit courts to abort criminal prosecutions simply because they disagree with a prosecutor’s judgment as to when to seek an indictment.” United States v. Lovasco, supra, pág. 790.


 El Tribunal Supremo federal ha utilizado la frase “ “breckless disregard of circumstances, known to the prosecution’ ” como una posible actuación que no está razonablemente justificada. United States v. Lovasco, supra, pág. 795 esc. 17. En *264United States v. Marion, 404 U.S. 307, 325 (1971), se dijo que “there is no showing that the Government intentionally delayed to gain some tactical advantage over appellees or to harass them”.


 Se requieren distintos requisitos procesales en una alegación de incumpli-miento con el derecho a juicio rápido. El acusado no tiene que demostrar estado de indefensión, simplemente perjuicio. El Estado, por su parte, puede presentar prueba demostrando justa causa para la tardanza. Específicamente, son cuatro los criterios a examinarse en conjunto, y con otras circunstancias relevantes, para evaluar las reclamaciones de violaciones al derecho a juicio rápido: (1) duración de la tardanza; (2) razones para la dilación; (3) si el acusado ha invocado oportunamente ese dere-cho, y (4) perjuicio resultante de la tardanza. Pueblo v. Rivera Tirado, supra, pág. 433.
Al igual que el derecho a juicio rápido, la violación al debido proceso de ley conlleva un anáfisis de diversos factores. No puede descansar exclusivamente en una regla inflexible adherida a medidas de calendario. El enfoque debe ser de tipo pragmático. Por ende, es relativo y no absoluto. No es un concepto incompatible con ciertas tardanzas, pero éstas no deben ser intencionales ni opresivas. Pueblo v. Rivera Tirado, supra, pág. 433. Para efectos del debido proceso de ley, la tardanza no debe trastocar irremediablemente el derecho a un juicio justo e imparcial.


 Es menester aclarar que, como regla general, la muerte de testigos potencia-les no provoca un estado de indefensión, ni es, por sí sola, motivo de desestimación o sobreseimiento de la causa penal. En el caso de autos, la muerte de los testigos potenciales es uno de los factores a considerar para determinar si existe el estado de indefensión causado por la negligencia inexcusable del Estado. De ninguna manera se debe entender que en todo caso penal, donde se diluciden hechos antes o después de la iniciación del procedimiento criminal, la muerte de testigos potenciales produce automáticamente un estado de indefensión que justifique un dictamen de violación al debido procedimiento de ley.